DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This office action is in response to communications filed 07/18/2021.  Claims 1-4, 6-11, 13-14 are pending.
Response to Arguments

Applicant's arguments filed 07/18/2021 have been fully considered but they are not persuasive. 
The applicant argues that the abstract restates substance of claim 1 and no new matter.  The applicant argues that the examiner did not indicate specification features of claims that were not supported.
In response to the arguments the examiner respectfully disagrees.  The examiner listed the limitations and what was found in the abstract that does not have support in the previous parent applications.  The applicant simply stated that there is support by stating it was found in Claim 1 of the instant application.  The originally filed claims for the instant application were filed 08/23/2020. The examiner does not find support in the specification or an original filed claim of US 13/036023 (the examiner requests the 
The abstract recites a time of flight of the optical radiation reflectively from the object responsively to the pattern is sensed and a depth map….based on the sensed time of flight. Claims 1-7 recite “sensing a time of flight of the optical radiation reflected from the object responsively to the pattern…generating a depth map on the object based on the sensed time of flight.”  Claim 7 recites “the pattern is modulated so as to optimize a three-dimensional (3D) resolution of the depth map.”   Claim 8-14 recite “a sensor, which is configured to output a signal that is indicative, responsively to the pattern, of a time of flight of the optical radiation reflected from the object; a processor, which is configured to process the signal in order to generate a depth map of the object.” Claim 14 recites “wherein the pattern is modulated so as to optimize a three- dimensional (3D) resolution of the depth map.” The applicant's specification does not describe the claim limitation.  The applicant’s specification discloses optimizing 3D resolution but does not state pattern is modulated so as to optimize…and that the time of flight is alternative (i.e. alternatively to the projecting patterns to have time of flight measurements as defined in the parent application (paragraphs 0017, 0020, 0025).   
The following was in the office action and the 35 USC 112 rejection mailed 06/23/2021: 
Claims 1-7 recite “sensing a time of flight of the optical radiation reflected from the object responsively to the pattern…generating a depth map on the object based on the sensed time of flight.”  Claim 7 recites “the pattern is modulated so as to optimize a three-dimensional (3D) resolution of the depth map.”   Claim 8-14 recite “a sensor, which is configured to output a signal that is indicative, responsively to the pattern, of a time of flight of the optical radiation reflected from the object; a processor, which is configured to process the signal in order to generate a depth map of the object.” Claim 14 recites “wherein the pattern is modulated so as to optimize a three- dimensional (3D) resolution of the depth map.”  The applicant's specification discloses alternatively to the projecting patterns to have time of flight measurements as defined in the parent application:     

[00017] In creating a depth mapping system, the designer typically attempts to optimize the 3D resolution of the system, including both the effective number of pixels in the map and the number of depth gradations.  The resolution is limited, however, by the available resources, including the resolution and signal/noise ratio of the image capture module and, in active depth mapping systems, the power and pattern definition of the illumination module.  (The term "active" is used in the context of the present patent application to refer to depth mapping techniques in which a pattern of optical radiation is projected onto an object and an image of the patterned radiation reflected from the object is captured by an imaging device. The pattern may be a spatial pattern, as in patterned illumination imaging systems, or a temporal pattern, as in time-of-flight imaging systems, or it may contain a combination of spatial and temporal patterns.)[0020] Computer 24 processes data generated by assembly 22 in order to reconstruct a depth map of the VOI containing users 28. In one embodiment, assembly 22 projects a pattern of spots onto the scene and captures an image of the projected pattern. Assembly 22 or computer 24 then computes the 3D coordinates of points in the scene (including points on the surface of theusers' bodies) by triangulation, based on transverse shifts of the spots in the captured image relative to a reference image. This approach is advantageous in that it does not require the user to hold or wear any sort of beacon, sensor, or other marker. It gives the depth coordinates of points in the scene relative to a predetermined reference plane, at a certain distance fromassembly 22. Methods and devices for this sort of triangulation-based 3D mapping using a projected pattern are described, for example, in PCT International Publications WO 2007/043036, WO 2007/105205 and WO 2008/120217, whose disclosures are incorporated herein by reference. Alternatively, system 20 may use other methods of 3D mapping, based on single or multiple cameras or other types of sensors, such as time-of-flight cameras, as are known in the art. [0025] A processor, such as a microprocessor in assembly 22 (not shown) or in computer 24, receives the images from module 34 and compares the pattern in each image to a reference pattern stored in memory. The processor computes local shifts of parts of the pattern in the images captured by module 34 relative to the reference pattern and translates these shifts into depth coordinates.  Details of this process are described, for example, in PCT International Publication WO 2010/004542, whose disclosure is incorporated herein by reference.  Alternatively, as noted earlier, assembly 22 may be configured to generate depth maps by other means that are known in the art, such as stereoscopic imaging or time-of-flight measurements. 


As noted in the above sections, the applicant’s specification barely described time of flight camera and generating depth map based on time of flight.   When time of flight was disclosed, the specification states “alternatively” to projection of a pattern to use a time of flight camera.  The applicant appears to be combining different embodiments and no further discussion for the time of flight camera (and no discussion to responsively to the pattern that was modulated as a function of angle).  There appears to be no description of a time of flight camera being used in conjunction with the modulation scheme. Please provide support for a time of flight camera requires a pattern to be modulated and the generating depth map due sensed time of flight which was in response to pattern as a function of angle. 



The 103 rejection was withdrawn due to applicant’s remarks and traversal under 103(c).
Priority

This application repeats a substantial portion of prior Application No. 13/036,023, filed 02/28/2011, 14/613,465 filed 02/04/2015 and 16/371,143 filed 04/01/2019, and adds and claims additional disclosure not presented in the prior applications.  Since this application names an inventor or inventors named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
a.  The applicant may cancel the limitation. These claim limitations were not disclosed in the parent application.  
OR
               The applicant may amend the limitation to be in accordance with the specification of the parent application.
b.  Should the applicant not cancel the claim limitations or amend the limitations as suggested, then the applicant should convert the application to a continuation in part and the new limitations will receive the current application’s filing date of 08/23/2020.  
i.  The applicant would be required to file a new oath and declaration.



The abstract recites a time of flight of the optical radiation reflectively from the object responsively to the pattern is sensed and a depth map….based on the sensed time of flight. Claims 1-7 recite “sensing a time of flight of the optical radiation reflected from the object responsively to the pattern…generating a depth map on the object based on the sensed time of flight.”  Claim 8-14 recite “a sensor, which is configured to output a signal that is indicative, responsively to the pattern, of a time of flight of the optical radiation reflected from the object; a processor, which is configured to process the signal in order to generate a depth map of the object.” The applicant's specification does not describe the claim limitation.  The applicant’s specification discloses optimizing 3D resolution but does not state pattern is modulated so as to optimize…and that the time of flight is alternative (i.e. alternatively to the projecting patterns to have time of flight measurements as defined in the parent application (paragraphs 0017, 0020, 0025).   
The examiner notes that 16/371,143 has a claim that states generating depth map measuring a time of flight of the optical radiation reflected from the object (this was filed 04/01/2019). 
Appropriate correction is required.

Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. However, the provisional applications upon which priority is claimed fails to provide adequate support for claims 1-4, 6-11, 13-14 of this application. In particular, the provisional applications 61/309,000, make no reference to time of flight.  

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-4, 6-7 recite “sensing a time of flight of the optical radiation reflected from the object responsively to the pattern…generating a depth map on the object based on the sensed time of flight.”  Claim 8-11, 13-14 recite “a sensor, which is configured to output a signal that is indicative, responsively to the pattern, of a time of flight of the optical radiation reflected from the object; a processor, which is configured to process the signal in order to generate a depth map of the object.” The applicant's specification discloses alternatively to the projecting patterns to have time of flight measurements as defined in the parent application:     


[00017] In creating a depth mapping system, the designer typically attempts to optimize the 3D resolution of the system, including both the effective number of pixels in the map and the number of depth gradations.  The resolution is limited, however, by the available resources, including the resolution and signal/noise ratio of the image capture module and, in active depth mapping systems, the power and pattern definition of the illumination module.  (The term "active" is used in the context of the present patent application to refer to depth mapping techniques in which a pattern of optical radiation is projected onto an object and an image of the patterned radiation reflected from 
the object is captured by an imaging device. The pattern may be a spatial pattern, as in patterned illumination imaging systems, or a temporal pattern, as in time-of-flight imaging systems, or it may contain a combination of spatial and temporal patterns.)
[0020] Computer 24 processes data generated by assembly 22 in order toreconstruct a depth map of the VOI containing users 28. In one embodiment, assembly Alternatively, system 20 may use other methods of 3D mapping, based on single or multiple cameras or other types of sensors, such as time-of-flight cameras, as are known in the art. [0025] A processor, such as a microprocessor in assembly 22 (not shown) orin computer 24, receives the images from module 34 and compares the pattern in each image to a reference pattern stored in memory. The processor computeslocal shifts of parts of the pattern in the images captured by module 34relative to the reference pattern and translates these shifts into depth coordinates.  Details of this process are described, for example, in PCT 
International Publication WO 2010/004542, whose disclosure is incorporated 
herein by reference.  Alternatively, as noted earlier, assembly 22 may be 
configured to generate depth maps by other means that are known in the art, 
such as stereoscopic imaging or time-of-flight measurements. 
Note the priority objection above which notes that this information is not found in the original parent applications or the specifications of the subsequent continuation application.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        


July 26, 2021